DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I being directed to claims 1-17 in the reply filed on 11/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7, 9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sindhu et al. (US 2013/0083724; hereinafter Sindhu) in view of Yoshida et al. (US 2018/0331914; hereinafter Yoshida).
Regarding claim 4, Sindhu shows a wireless network (Figure 2 and 8-9 shows a wireless network) comprising: 
a first node comprising a first device, a second device, and a first network switch coupled between the first device and the second device, the first node being a first-tier hub of a cascaded star topology (Figure 2; noted first system or first group of nodes comprising of core network node 221, access network node(s) 241 or 243 and aggregation network node 231 (respectively, a first device, a second device, and a first network switch).  The first group of nodes are structured as a first-tier star topology as shown.); 
a second node comprising a third device, a fourth device, and a second network switch coupled between the third device and the fourth device, the second node being a second-tier hub of the cascaded star topology (Figure 2; noted second system or second group of nodes comprising of core network node 222, access network node(s) 242 or 244 and aggregation network node 232 (respectively, a third device, a fourth device, and a second network switch).  The second group of nodes are structured as a second-tier star topology as shown.); 
a third node comprising a fifth device (Figure 2; noted access point 252), the third node being a first client of the second-tier hub (Figure 2; noted access point 252 part of the second group of nodes.); and 
a fourth node comprising a sixth device (Figure 1; noted access point 251), the fourth node being a first client of the first- tier hub (Figure 1; noted access point 251 part of the first group of nodes.), 
wherein: 
the first device is configured to operate as a base station (BS) device and communicate with the third device over a first wireless link (Figures 2, 8-9; Par. 0033; noted core network nodes are configured to manage and forward wired and wireless traffic in the network.  Core network node 221 communicates with core network node 222 over a first wireless link as shown in Figure 2.); 
the second device is configured to operate as a first gateway (GW) device and communicate with the sixth device over a second wireless link (Figures 2, 8-9; Par. 0033; noted access network nodes are also configured to manage and forward wired and wireless traffic in the network.  Access network node(s) 241 or 243 communicates with access point 251 over a third wireless link as shown in Figure 2.); 
the third device is configured to operate as a relay (RL) device and communicate with the first device over the first wireless link (Figures 2, 8-9; Par. 0033; noted core network nodes are configured to manage and forward wired and wireless traffic in the network.  Core network node 222 communicates with core network node 221 over a first wireless link as shown in Figure 2.); 
the fourth device is configured to operate as a second GW device and communicate with the fifth device over a third wireless link (Figures 2, 8-9; Par. 0033; noted access network nodes are also configured to manage and forward wired and wireless traffic in the network.  Access network node(s) 242 or 244 communicates with access point 252 over a third wireless link as shown in Figure 2.); 
the fifth device communicates with the fourth device over the third wireless link (Figures 2, 8-9; Par. 0033; Access network node(s) 242 or 244 communicates with access point 252 over a third wireless link as shown in Figure 2.); and 
the sixth device communicates with second device over the second wireless link (Figures 2, 8-9; Par. 0033; Access network node(s) 241 or 243 communicates with access point 251 over a second wireless link as shown in Figure 2.).
Sindhu shows all of the elements including the fifth and sixth device (i.e. access point 252 and 252, respectively) as discussed above.  Sindhu does not specifically show that the fifth device is configured to operate as a first customer station (STA) device and the sixth device is configured to operate as a second customer STA device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yoshida.  Specifically, Yoshida shows that the fifth device is configured to operate as a first customer station (STA) device and the sixth device is configured to operate as a second customer STA device (Figure 1; Par. 0031; noted mesh nodes 104-110 also operating as access points for devices.)
In view of the above, having the system of Sindhu, then given the well-established teaching of Yoshida, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sindhu as taught by Yoshida, in order to provide motivation to cooperate in distribution of content files to client consumption devices in an environment of limited connectivity to broadband Internet infrastructure (Par. 0019 of Yoshida).
Regarding claim 5, modified Sindhu shows a fifth node comprising a seventh device, an eighth device, and a third network switch coupled between the seventh device and the eighth device, the fifth node being another second- tier hub of the cascaded star topology; and a sixth node comprising a ninth device, the sixth node being a first client of the other second-tier hub; wherein: first device, the second device, the third device, the fourth device, the fifth device, the sixth device, the seventh device, the eighth device, and the ninth device each comprises identical hardware; the seventh device is configured to operate as a second RL and communicate with the first device over a fourth wireless link; the eighth device is configured to operate as a third GW and communicate with the ninth device over a fifth wireless link; and the ninth device is configured to operate as a third customer STA device and communicate with the eighth device over the fifth wireless link (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.).
Regarding claim 7, modified Sindhu shows a seventh node comprising a tenth device (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes (i.e. including additional access points and corresponding connections.) that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.), wherein the tenth device is a second client of the first-tier hub, wherein first device, the second device, the third device, the fourth device, the fifth device, the sixth device, and the tenth device each comprises identical hardware (Sindhu: Figures 3-5; noted access points, access network nodes and core network nodes of Figure 2 each comprises identical hardware.), and wherein the tenth device is configured to operate as a third customer STA device and communicate with the second device over a sixth wireless link (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes (i.e. including additional access points and corresponding connections.) that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.).
Regarding claim 9, modified Sindhu shows an eighth node comprising an eleventh device, wherein the eleventh device is a second client of the second-tier hub (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes (i.e. including additional access points and corresponding connections.) that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.), wherein the first device, the second device, the third device, the fourth device, the fifth device, the sixth device, and the eleventh device each comprises identical hardware (Sindhu: Figures 3-5; noted access points, access network nodes and core network nodes of Figure 2 each comprises identical hardware.), and wherein the eleventh device is configured to operate as a third customer STA device and communicate with the fourth device over a seventh wireless link (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes (i.e. including additional access points and corresponding connections.) that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.).
Regarding claim 21, Sindhu shows a wireless network comprising: 
a first node comprising a first device, a second device, and a first network switch coupled between the first device and the second device (Figure 2; noted first system or first group of nodes comprising of core network node 221, access network node(s) 241 or 243 and aggregation network node 231 (respectively, a first device, a second device, and a first network switch).); 
a second node comprising a third device, a fourth device, and a second network switch coupled between the third device and the fourth device(Figure 2; noted second system or second group of nodes comprising of core network node 222, access network node(s) 242 or 244 and aggregation network node 232 (respectively, a third device, a fourth device, and a second network switch).); 
a third node comprising a fifth device (Figure 2; noted access point 252), the third node being a first client of the second node (Figure 2; noted access point 252 part of the second group of nodes.); and 
a fourth node comprising a sixth device, the fourth node being a first client of the first node (Figures 2, 8-9; Par. 0033; noted access network nodes are also configured to manage and forward wired and wireless traffic in the network.  Access network node(s) 242 or 244 communicates with access point 252 over a third wireless link as shown in Figure 2.), 
wherein: 
the first device is configured to operate as a base station (BS) device and communicate with the third device over a first wireless link (Figures 2, 8-9; Par. 0033; noted core network nodes are configured to manage and forward wired and wireless traffic in the network.  Core network node 221 communicates with core network node 222 over a first wireless link as shown in Figure 2.); 
the second device is configured to operate as a first gateway (GW) device and communicate with the sixth device over a second wireless link (Figures 2, 8-9; Par. 0033; noted access network nodes are also configured to manage and forward wired and wireless traffic in the network.  Access network node(s) 241 or 243 communicates with access point 251 over a third wireless link as shown in Figure 2.); 
the third device is configured to operate as a relay (RL) device and communicate with the first device over the first wireless link (Figures 2, 8-9; Par. 0033; noted core network nodes are configured to manage and forward wired and wireless traffic in the network.  Core network node 222 communicates with core network node 221 over a first wireless link as shown in Figure 2.); 
the fourth device is configured to operate as a second GW device and communicate with the fifth device over a third wireless link (Figures 2, 8-9; Par. 0033; noted access network nodes are also configured to manage and forward wired and wireless traffic in the network.  Access network node(s) 242 or 244 communicates with access point 252 over a third wireless link as shown in Figure 2.); 
the fifth device is configured to communicate with the fourth device over the third wireless link (Figures 2, 8-9; Par. 0033; Access network node(s) 242 or 244 communicates with access point 252 over a third wireless link as shown in Figure 2.); and 
the sixth device is configured to communicate with second device over the second wireless link (Figures 2, 8-9; Par. 0033; Access network node(s) 241 or 243 communicates with access point 251 over a second wireless link as shown in Figure 2.).
Sindhu shows all of the elements including the fifth and sixth device (i.e. access point 252 and 252, respectively) as discussed above.  Sindhu does not specifically show that the fifth device is configured to operate as a first customer station (STA) device and the sixth device is configured to operate as a second customer STA device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yoshida.  Specifically, Yoshida shows that the fifth device is configured to operate as a first customer station (STA) device and the sixth device is configured to operate as a second customer STA device (Figure 1; Par. 0031; noted mesh nodes 104-110 also operating as access points for devices.)
In view of the above, having the system of Sindhu, then given the well-established teaching of Yoshida, it would have been obvious before the effective filing date of the claimed invention to modify the system of Sindhu as taught by Yoshida, in order to provide motivation to cooperate in distribution of content files to client consumption devices in an environment of limited connectivity to broadband Internet infrastructure (Par. 0019 of Yoshida).
Regarding claim 22, modified Sindhu shows a fifth node comprising a seventh device, an eighth device, and a third network switch coupled between the seventh device and the eighth device; and a sixth node comprising a ninth device, the sixth node being a first client of the fifth node; wherein: first device, the second device, the third device, the fourth device, the fifth device, the sixth device, the seventh device, the eighth device, and the ninth device each comprises identical hardware; the seventh device is configured to operate as a second RL and communicate with the first device over a fourth wireless link; the eighth device is configured to operate as a third GW and communicate with the ninth device over a fifth wireless link; and the ninth device is configured to operate as a third customer STA device and communicate with the eighth device over the fifth wireless link (Examiner submits that the claimed subject matter listed above indicates additional nodes/system that shares a similar structure to the nodes/system already listed in claim 1.  Par. 0098 of Sindhu implies that the network of Figure 2 is not limited to two systems or two groups of nodes.  Thus, the network of Figure 2 allows for additional systems or groups of nodes that are structured in a manner as disclosed in the reference and used in the rejection of claim 1.).

Allowable Subject Matter
Claims 1-3 are allowed.
Independent claim 1 is directed to a network having specific structure including different tiers of devices and configured in a cascaded star topology. Specifically, independent claim 1 recites: “…a router device; a base station node comprising a first network switch, a base station device, a first gateway device, and a first storage device, wherein the base station device, the first gateway device, and the first storage device are coupled to the first network switch, wherein the first network switch is coupled to the router device over a wired connection, wherein the router device, the base station device, the first gateway device, and the first storage device each comprises identical hardware; a relay node comprising a second network switch, a relay device, a second gateway device, and a second storage device, wherein the relay device, the second gateway device, and the second storage device are coupled to the second network switch, wherein the relay device, the second gateway device, and second storage device each comprises the identical hardware; and a first customer premises equipment (CPE) node comprising a customer station (STA) device and one or more endpoint devices, wherein the customer STA device comprises the identical hardware, wherein: the base station node (i) connects to an Internet Service Provider (ISP) ingress via the router device, (ii) provides a first wireless service to the relay node, and (iii) provides a second wireless service to a second CPE node using the first gateway device; the relay node (i) connects to the base station node via the first wireless service using the relay device and (ii) provides a third wireless service to the first CPE node using the second gateway device; the customer STA device provides access point functionality to the one or more endpoint devices; and the base station node, the relay node, the first CPE node, and the second CPE node are organized logically in a cascaded star topology in which: (i) the base station node is a first-tier hub with respect to the relay node and the second CPE node; and (ii) the relay node is a second-tier hub with respect to the first CPE node.”
Examiner submits that neither Sindhu nor Yoshida teaches the claimed subject matter as specifically presented in independent claim 1.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.
Dependent claims 2-3 are allowed by virtue of their dependency to independent claim 1.

Claims 6, 8, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner submits that neither Sindhu nor Yoshida teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210092674 A1 - relate to wireless communication and to techniques and apparatuses for integrated access and backhaul (IAB) capability.
US 20170366458 A1 – relate to a method for facilitating content distribution to client devices i.e. user devices in an environment of limited connectivity to broadband Internet infrastructure.
US 9621294 B2 - relates to wireless communications, e.g., to an enhancement of inter-cell interference coordination with adaptive reduced-power almost blank subframes (ABS) based on neighbor cell profile data.
US 9800494 B2 - relate generally to enterprise networks, and, in particular, to methods and apparatus for converging wired and wireless networks into one unified enterprise network architecture.
US 20130083691 A1 - relate generally to enterprise networks, and, in particular, to methods and apparatus for self-organizing layer-2 network elements in an enterprise network architecture.
US 20110182253 A1 – relates to a mobile network node and/or base-station in a wireless communication network using the layered architecture.
US 20090232026 A1 - relates to multi-radio wireless mesh network solutions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413